                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE



Clinton D. Cox

      v.                                     Case No. 19-cv-1268-JL

Sturm Ruger & Co., Inc.




                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 6, 2020.

           SO ORDERED.


                                      ____________________________
                                      Joseph N. Laplante
                                      United States District Judge

Date: June 11, 2020

cc:   Clinton D. Cox, pro se
